The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments in the response filed December 28, 2020.  Acknowledgement is made of Applicant's amendment to Claim1 further limiting the pharmaceutically acceptable salt of gemcabene to Gemcabene calcium salt hydrate Crystal Form 1.  Acknowledgement is made of cancellation of Claims 3 and 6 – 15 and the addition of new Claims 16 – 28.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   

Status of Claims
Claims 1 – 2, 4 – 5 and 16 – 28 are currently pending and under examination.

Priority
This application, 16/402,853, filed 05/03/2019 is a continuation of 15/956,172, filed 04/18/2018, now abandoned.  15/956,172 claims priority from U.S. provisional applications 62/486,822, filed 04/18/2017, 62/486728, filed 04/18/2017, 62/584,576, filed 11/10/2017 and 62/569,358, filed 10/06/2017.
Withdrawn Rejections

Claim Rejections - 35 USC § 112
The rejection of Claims 1 – 6 and 11 – 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is rendered moot and is withdrawn in response to Applicant’s amendment to Claim 1 further limiting the pharmaceutically acceptable salt of gemcabene to Gemcabene calcium salt hydrate Crystal Form 1.  

Maintained Rejection

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
 Claims 1 – 2, 4 – 5 and 16 – 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ando et al. in US patent 6,861,555 (published March 1, 2005),  in view of Levy, G. in American Journal of Pharmacy and the Sciences Supporting Public Health 135, 78 – 92 (1963).
Ando teaches mono-calcium crystalline salt forms of 6-(5-carboxy-5-methyl-hexyloxy)-2,2-dimethylhexanoic acid (Formula II) that are useful for treating dyslipidemia (Abstract).  As evidenced by p [0003] of the present specification, 6-(5-carboxy-5-methyl-hexyloxy)-2,2-dimethylhexanoic acid is the chemical name for gemcabene.  
Ando teaches an embodiments drawn to pharmaceutical compositions comprising a compound of Formula II together with pharmaceutically acceptable excipients, carriers, or diluents, which are formulated for convenient oral, parenteral, or rectal administration, with oral delivery being preferred (Column 7, lines 5 – 10; instant Claim 20)
 Ando teaches the x-ray powder diffractogram of dicarboxylate ether mono-calcium salt (CI-1027) characterized as the hydrate Crystal Form 1 i.e. a calcium salt of gemcabene, Fig 1, and 1a, shown below; amended instant Claim 1).

    PNG
    media_image1.png
    494
    614
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    491
    588
    media_image2.png
    Greyscale

It is noted that when read in view of the disclosure, the claimed dissolution and pharmacokinetic (PK) limitations are obtained experimentally with the gemcabene calcium salt form characterized as Form 1, which exhibits the XRPD patterns disclosed in Fig. 28 (PSD90 of 52 µm) shown below and compared to Fig. 1 of Ando.

    PNG
    media_image1.png
    494
    614
    media_image1.png
    Greyscale
	
    PNG
    media_image3.png
    481
    574
    media_image3.png
    Greyscale

Although, the present specification does not disclose a Table listing the 2[Symbol font/0x71] values on the x-axis, it appears, through a comparison of the peaks 1 – 15 of Ando and those found in Figure 28 of gemcabene calcium salt Form 1, that these two compounds are indistinct.  
16H28O5Ca•H2O) having 99.3% purity by HPLC and wherein the analytical data shows a water content of 3.45%; calcium content (corrected for water) of 12.91% and sodium content of 0.08%.  As such, the Crystal Form 1 of Ando is reasonably taken to be of high purity, and, absent evidence to the contrary, is taken to fall within the ranges of purity recited in instant Claims 24 – 28.
Ando does not teach the dissolution or pharmacokinetic (PK) limitations recited in instant Claims 1 – 2 and 4 – 5 for the gemcabene calcium salt of Fig.1, nor does Ando teach a PSD90 particle size distribution.
Levy teaches the effect of particle size on dissolution and gastrointestinal absorption rates of pharmaceuticals (Title). 
Levy teaches (page 78, 1st paragraph):

    PNG
    media_image4.png
    456
    944
    media_image4.png
    Greyscale

Levy teaches there are many ways in which a drug may be presented to gastrointestinal fluids in finely divided form; the most direct method is to utilize microcrystalline of micronized particles (page 78, 2nd paragraph).
rd paragraph).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the particle size of the gemcabene calcium salt form characterized as Form 1 to sizes that are microcrystalline.  One would have been motivated to do so, with a reasonable and predictable expectation of successfully improving dissolution and absorption rate of the gemcabene calcium salt because Levy teaches drugs dissolve more rapidly and when its particle size is decreases resulting in more rapid and complete absorption and a more consistent pharmacologic response.  
Further, as discussed in MPEP 2144.05(II), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Because particle size ranges encompassed by that instantly claimed (i.e. DSD90 ranging from 40 to 75 microns; specifically, 50 and 68 microns; instant Claims 1, 16 – 17 and 20 – 22) particle size ranges are sizes that are recognized 
Finally, the claimed dissolution and PK properties, recited in instant Claims 2, 4, 5, 18, 19 and 23, would be exhibited by Form I of Ando as a characteristic feature of the product following determination of the optimum DSD90 particle size range (50 to 68 microns) through routine optimization. 
It is noted that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - §   716.02(g) for a discussion of criticality and unexpected results.


Response to Arguments
Applicant argues (Remarks, pages 8 – 9):

Ando discloses crystalline alcohol and water solvates of gemcabene and their use in treating dyslipidemia. Ando, Abstract. As acknowledged by the Examiner, Ando does not disclose specific D90 particle distributions for any of its crystalline forms.

The Examiner remedies this deficiency by citing Levy. However, contrary to the Examiner’s allegations, Levy does not teach that particle size reduction necessarily improves gastrointestinal absorption. In fact, Levy explicitly states “[t]here are a number of instances where particle size reduction may fail to increase the absorption rate and availability of a drug. Moreover, particle size reduction may actually diminish the fraction of drug that is absorbed from a given dose.” Levy, page 81. Levy supports this statement with several examples of drugs where decreasing particle size decreases drug availability. The skilled artisan, therefore, would not have known by reading Levy whether decreasing gemcabene’s particle size would provide improved or reduced PK properties.

Furthermore, even if the Examiner’s characterization of Levy were correct, which Applicant does not concede, Levy does not render Applicant’s claimed particle size range obvious. As recited in the specification as-filed, “gemcabene calcium salt hydrate Crystal Form 1 having PSD90 less than about 30 µm showed difficulties in the formulation process due to electrostatic properties and low loose density.” 1J679. The skilled artisan would not have known based on the teachings of Levy that gemcabene’s D90 particle size would have experienced such issues.

In addition, Levy does not teach or suggest that tablets having D90 particle sizes above about 75 µm provide slower release rates which can be indicative of poorer bioavailabiltiy. As shown in Table 8, Applicant’s claimed D90 particle range of about 40 µm to about 75 µm provided optimal dissolution properties, while tablets having a D90 particle size over that range provided slower and less desirable release profiles.

The skilled artisan would not have had a reason to select Applicant’s claimed D90 particle range, as neither Ando nor Levy teach or suggest that particle sizes outside of this range cause formulation difficulties and/or provide poorer release profiles. Applicant therefore submits that the present claims are inventive over Ando and Levy and requests that the rejection be withdrawn.

These arguments have been carefully considered but are not found to be persuasive.  Applicant appears to be taking the position that because Levy discloses that, in certain circumstances, decreasing particle size decreases drug availability one of ordinary skill in the art would not have been motivated to micronize a drug, such as the crystalline gemcabene calcium salt of Ando to the instantly claimed particle sizes.
However, this argument is not found to be persuasive because, 1) As discussed in the current 103(a) rejection, Levy generally teaches drugs generally dissolve more decrease therapeutic effectiveness because they are more rapidly dissolved and absorbed in the stomach (Levy, page 81); and b) for drugs such as penicillin G and erythromycin which are unstable in the acidic gastric fluid rapid dissolution caused more rapid degradation which ca be minimized if the drugs do not dissolve readily in the stomach (Levy, page 82).  There is no evidence in Ando or of record that one of skill in the art would formulate the gemcabene calcium of Ando to minimize dissolution in the stomach.
Second, in addition to the teachings of Levy, the prior art contains additional examples of drugs that exhibit the benefit of enhanced dissolution and/or bioavailability when formulated in micron particle sizes that fall within the instantly claimed particle sizes.  For example, Chu et al. discloses in Arch Pharm Res Vol 35, No 7, 1187-1195, 2012, increasing the surface area of a structurally diverse set of poorly water-soluble drugs (Fig. 1) by decreasing particle size of the drug, resulting in an increase in dissolution rate (Abstract; Fig 4).
Accordingly, one of ordinary skill, cognizant of the teachings of Levy (and additionally supported by Chu) would have had a reasonable expectation that optimizing the particle size of the gemcabene calcium of Ando, within art-recognized ranges, would 

Conclusion
Claims 1 – 2, 4 – 5 and 16 – 28 are rejected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS HEYER/Primary Examiner, Art Unit 1628